Citation Nr: 1730991	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  13-17 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for pan bronchiolitis, to include as secondary to herbicide exposure and/or chronic lymphocytic leukemia, claimed as large granular lymphocytic leukemia.

2.  Entitlement to service connection for chronic lymphocytic leukemia, claimed as large granular lymphocytic leukemia, to include as secondary to herbicide exposure and/ or pan bronchiolitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from September 1962 to October 1967, with four months and eighteen days of prior unverified active service.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In May 2015, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing in Washington, DC.

The Board remanded this case for additional development in August 2015.  The case is now returned for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The probative evidence of record indicates that the Veteran had no active service in the Republic of Vietnam during the Vietnam Era but was likely exposed to herbicides while on active duty at the Royal Thai Air Force base at U-Tapao, Thailand.

2.  The Veteran currently has chronic lymphocytic leukemia.

3.  The Veteran has pan bronchiolitis that was incurred in, or caused by, his military service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for chronic lymphocytic leukemia have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for pan bronchiolitis have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In some circumstances, certain chronic diseases listed at 38 C.F.R. § 3.309(a) may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. § 3.309(b).

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic. 38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

However, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b)  to a chronic disease not listed in 38 C.F.R. § 3.309(a)  as "a substitute way of showing in-service incurrence and medical nexus").

In instances where the disability at issue is not considered a chronic disease under 38 C.F.R. § 3.303(b), the only two avenues for establishing direct service connection are by demonstrating that the disability occurred coincident with service under 38 C.F.R. § 3.303(a); or when the evidence shows that a disease diagnosed after service was incurred in service under 38 C.F.R. § 3.303(d).

In reviewing the evidence, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Without a disability, service connection cannot be granted.  See Degmetich, 104 F. 3d at 1332; Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-7; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In evaluating a claim, the Board's duty is to assess the credibility and probative weight of the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107  (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks service connection for pan bronchiolitis and chronic lymphocytic leukemia, to include as secondary to exposure to herbicides in service.  He has asserted that he was exposed to Agent Orange while stationed at U-Tapao Air Base in Thailand and that he received Air Medals while stationed there for the time frame from March 1967 to September 1967.  He also stated that his leukemia and pan bronchiolitis could be related to exposure to nuclear radiation during Operation Chrome Dome from 1964 to 1966, while flying out of Bergstrom Air Force Base in Austin, Texas, and asbestos exposure from building projects near the area where he was stationed.  He further asserted that his pan bronchiolitis could be related to long periods of wearing oxygen masks in addition to the changes in air pressure.  See August 2011 claim.

The Veteran submitted statements and testimony that he was along the perimeter base at U-Tapao, Thailand beginning in April 1967.  During his May 2015 Board hearing, he reported that he jogged along the perimeter of the base regularly, and that he saw trucks spraying chemicals either right before or right after him. He asserted that his work with aircraft placed him along the perimeter.  He asserted that his housing, as well as the hammerhead launches for aircraft wherein he spent time on stand-by and doing pre-flight work, were built on newly-defoliated ground. He reported that the base was constantly undergoing construction and defoliation and that he breathed in the dust and dirt from the new roads.

The Veteran's DD-Form 214 and other personnel records show that his military occupational specialty in the U.S. Air Force from September 1962 to October 1967 was co-pilot for B-52 nuclear bombers and that he did not have any foreign service.  However, his service treatment records indicate that he was treated in June 1967 and August 1967 in Guam.  A June 16, 1967 treatment record notes that the Veteran had just returned from "U-T", which the Veteran asserts is an abbreviation for U-Tapao, Thailand.  

His service personnel records also include data in one report under "Combat Report," indicating that he had out-of-country, 14 combat missions, August through September 1967, Vietnam/Laos area and 42 in-country combat missions, March through September 1967, Vietnam/Laos area.  The time period cited is not listed in the Chronological Listing of Service, wherein no foreign service is listed.  In another report, under "Foreign Service," there is an entry indicating that the appellant had temporary duty (TDY) at sea for 52 days, and his "Foreign Service Summary" indicates that he had 189 days of TDY from March 18, 1967, through September 20, 1967. Under "Special Education/Qualifications," there is a notation indicating that the appellant underwent a Counterinsurgency Experience, March 23, 1967, through September 13, 1967, Vietnam/Laos area.  

The Veteran submitted a buddy statement from a former service member in January 2013 noting that the Veteran had been a good friend since pilot training.  The former service member noted that the Veteran had been assigned to the same bomber squadron as he was at Bergstrom AFB out of pilot training.  He noted that in March, they were sent to Guam AFB on one six month and two 90-day TDY tours.  He stated that they flew B-52 missions out of Guam to Vietnam and while at Guam they would rotate to U-Tapao Thailand for 14 days at a time and flew missions out of U-Tapao.  He recalled that the base was open road and dirty and dusty.

The Veteran's DD-214 also lists his medals to include the Small Arms Expert Marksmanship Ribbon (SAEMR), a Distinguished Unit Citation (DUC), and the National Defense Service Medal (NDSM); and his service personnel records indicate that in addition, the appellant received the Vietnam Service Medal (VSM) and the Republic of Vietnam Campaign Medal (RVCM).

The record shows the Veteran was diagnosed with pan bronchiolitis in 2009.  See, e.g., October 27, 2009 letter from Mayo Clinic Pulmonary & Critical Care Medicine.  The Veteran also has been diagnosed with chronic lymphocytic leukemia.
  
Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.

If a Veteran was exposed to an herbicide agent during active military, naval or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(d) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes or adult-onset diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposis's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e).

On August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), Parkinson's disease, and ischemic heart disease to the list of diseases associated with exposure to certain herbicide agents.  The intended effect of this amendment is to establish presumptive service connection for these diseases based on herbicide exposure.  This final rule was published in the Federal Register. 75 Fed. Reg. 53, 202 (August 31, 2010).

For the purposes of §3.307, the term herbicide agent means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era. 38 C.F.R. § 3.307(a)(6)(i).  Agent Orange is generally considered an herbicide agent and will be so considered in this decision.

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a).  The VA General Counsel has determined that 38 C.F.R. § 3.313(a) requires that an individual must have actually been present within the boundaries of the Republic.  Specifically, the General Counsel has concluded that in order to establish qualifying service in Vietnam, a veteran must demonstrate actual duty or visitation in the Republic of Vietnam, and that service on a deep-water naval vessel in waters off the shore of the Republic of Vietnam, without proof of actual duty or visitation in the Republic of Vietnam, does not constitute service in the Republic of Vietnam. VAOPGCPREC 27-97.  As was noted above, the Federal Circuit has upheld this determination.  See Haas v. Peake, 525 F. 3d. 1168   (Fed. Cir. 2008).

With regard to the claim of exposure to herbicides while serving in Thailand, VA has adopted a procedure for verifying exposure to herbicides in Thailand during the Vietnam Era.  See VA Adjudication Manual.  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Specifically, the report observes that some evidence that the herbicides used on the Thailand base perimeters may have been either tactical, procured from the Republic of Vietnam, or a commercial variant of much greater strength and with the characteristics of tactical herbicides.  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure.  (In this regard, the sense of the word "herbicide" as used in the manual is understood to mean "herbicide agent" as used in the regulation.) 

The majority of troops in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts found or direct basis.  However, this applies only during the Vietnam era, from February 28, 1961, to May 7, 1975.  See M21-1.

The Adjudication Procedure Manuel, M21-1, provides that, if herbicide exposure cannot be conceded based upon the above described facts, the veteran is to be asked for the approximate dates, location, and nature of the alleged herbicide exposure. If the veteran fails to furnish the requested information, the claim will be referred to the Joint Services Records Research Center (JSRRC) coordinator to make a formal finding that sufficient information required to verify herbicide exposure did not exist.  The claim may then be decided based on the evidence of record.

Notwithstanding the above, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, the presumptive legal criteria are not the sole method for showing causation.

Consistent with controlling law, the RO undertook development to determine whether the Veteran's service in Thailand likely exposed him to herbicides.  However, in March 2012, the RO made a formal finding of lack of information sufficient to corroborate exposure to herbicides in the Republic of Vietnam or any other location during his military service.  The RO indicated that the Veteran's service treatment and personnel records, unit assignment, medals and decorations, discharge documents, lay assertions, and an October 2011 response from the National Personnel Records Center (NPRC), were reviewed.

As a result of the Board's remand in August 2015, the RO made further attempts to corroborate the Veteran's exposure to herbicides in Thailand and/or service in Vietnam.  In an email from the Air Force Historical Research Agency, it was noted that if the Veteran was a co-pilot on a B-52 bomber he would not have landed in Vietnam because the B-52s were high priority national assets expected to respond to a possible attack.  It was noted that he would have either landed in Anderson AFB, Guam, or Kadena AB, Okinawa.  See November 3, 2016 email correspondence.  

Another response from the Air Force noted that Agent Orange was never used for vegetation control at U.S. Air Force Bases in Thailand.  See December 15, 2016 Air Force response.  The Board notes, however, that VA's Adjudication Procedure Manual clearly notes that as to Royal Thai Air Force Bases such as U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang there was a significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security and that there was some evidence that the herbicides used on the Thailand base perimeters may have been either tactical, procured from the Republic of Vietnam, or a commercial variant of much greater strength and with the characteristics of tactical herbicides.  

The Board has considered the Veteran's testimony and finds that there is credible evidence that he was, based on his duties and his locations, exposed to herbicides while in Thailand.  He served on one of the air bases where exposure was possible, and moreover, he describes duties that brought him in close proximity to the perimeter of the bases.  These duties are consistent with his MOS (military occupational specialty) and are not inconsistent with performance evaluations or other credible evidence.  The Board finds the testimony credible.  While the record does not definitively confirm whether the Veteran was exposed to herbicide agents while stationed at an air base in Thailand, the Board highlights that there is no basis in the record to question the Veteran's credibility regarding his statements especially given the other evidence of record including a "buddy" statement, photographs, and other contemporaneous evidence.  The Veteran's statements that he regularly had contact with the base perimeter, passing through and stationed near the perimeter as well as working and flying on aircraft close to the base perimeter while performing duties of co-pilot.  These statements as to the location and the type of duties performed by him while in Thailand are competent and credible evidence of what he has personal knowledge of during this period of service.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge); also see Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (holding that as a finder of fact, the Board, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the veteran's demeanor when testifying at a hearing.).  As such the Board acknowledges herbicide exposure on a facts found basis.

Thus, the Board finds that the Veteran was exposed to herbicides in service.  Given the above, the Board concludes that the Veteran is entitled to presumptions based on herbicide exposure.  See 38 C.F.R. §§ 3.307, 3.309.

The record establishes that the Veteran currently has chronic lymphocytic leukemia.  Although a VA examiner in January 2017 determined that the Veteran's chronic lymphocytic leukemia was not related to service, this was based on the Veteran not being exposed to herbicides, which, as noted, the Board has now conceded.  As such, service connection for chronic lymphocytic leukemia is granted as due to in-service herbicide exposure.

As for the pan bronchiolitis, the medical evidence establishes a relationship between the Veteran's current diagnosis and his military service.  

The service treatment records show treatment for upper respiratory infections, sinusitis, and chest pain in service.  After service, private treatment records show ongoing treatment for bronchitis since 1978.  One of the Veteran's private physicians, Dr. Sidell, in an October 2011 statement, wrote that the Veteran had been a patient of his clinic since 1969.  He asserted that the Veteran had been treated for difficulties with bronchitis in as early as 1978, and in 1999, 2000, 2001, 2003, and 2008.  These treatment records were obtained and confirm a diagnosis of bronchitis as early as 1978.  

A VA examiner, in July 2012, opined that the Veteran's pan bronchiolitis was not related to service, as he incurred respiratory symptoms during service and was not seen or treated again for many years.  In April 2013, she opined that the Veteran's pan bronchiolitis was not related to the appellant's reported use of oxygen through a breathing mask or changes in air pressure in aircrafts, as there was no medical literature to support a connection between such and the development of pan bronchiolitis 40 years later.  It appears that the VA examiner was not aware of Dr. Sidell's statement that the Veteran had been treated for difficulties with bronchitis in as early as 1978, and in 1999, 2000, 2001, 2003, and 2008.  Her July 2012 and April 2013 opinions are thus based on an inaccurate factual premise and are of little probative value.  Reonal v. Brown, 5 Vet. App. 458 (1993) (medical opinions have no probative value when they are based on an inaccurate factual predicate).

The Veteran's private doctor, Dr. Sidell, submitted a medical opinion in October 2011 noting that the Veteran's bronchiolitis was due to his exposure to Agent Orange as an airman.  He also noted that the Veteran was involved in Operation Chromedome flying nuclear weapons for up to 24 hours at a time.  Dr. Sidell indicated that the Veteran had always been a very healthy individual with no routine medications prior to his military service and had never been a smoker.  For this reason, Dr. Sidell determined that it was likely that his bronchiolitis was related to the exposure to Agent Orange.  Dr. Sidell submitted another medical opinion with similar findings in March 2015.

In January 2017, a VA medical opinion was provided that the Veteran's bronchiolitis was less likely than not incurred in or caused by in-service injury, event, or illness.  The rationale was that while the Veteran had episodes of upper respiratory infections, sinusitis, head colds and pleurisy in service, there was no evidence of a chronic upper or lower respiratory condition.  The examiner also noted that the Veteran was not found to have had any herbicide exposure and did not have a chronic lung problem for many years.

The probative value of the January 2017 medical opinion is undermined by the fact that the rationale was due in part to the Veteran not being exposed to herbicides, which as noted above, is inaccurate since the Board has conceded herbicide exposure.  See Reonal, supra.

On the other hand, Dr. Sidell's medical opinion was based on the Veteran's medical history, review of the record, and included a rationale for the opinion.  Thus, the probative value of this opinion is high.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008) (In determining the probative value of a medical opinion, assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case, whether the medical expert provided a fully articulated opinion, and whether the opinion is supported by a reasoned analysis.).

When, after consideration of all evidence and material of record in a case, there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (holding that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail.").  Because the service treatment records show treatment for upper respiratory infections, sinusitis, and pleurisy in service, the Veteran's exposure to herbicides in service has been presumed, post-service records show treatment for bronchitis since 1978, and current medical evidence relates the Veteran's current diagnosis of pan bronchiolitis to his military service, the Board concludes that the preponderance of the evidence supports the grant of service connection for bronchiolitis.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's claim for service connection for bronchiolitis is granted. 

The Veteran's service connection claim for chronic lymphocytic leukemia and pan bronchiolitis has been considered with respect to VA's duty to notify and assist.  Given the favorable outcome noted below, no conceivable prejudice to the Veteran could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 


ORDER

Entitlement to service connection for pan bronchiolitis is granted.

Entitlement to service connection for chronic lymphocytic leukemia is granted.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


